Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this Office action. 

Applicant's Response
In Applicant's Response dated 05/20/2022, Applicant amended Claims 1, 2, 6, 9, 10, 16 and 17; and argued against all rejections previously set forth in the Office Action dated 02/22/2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 11-12, 14-15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al, United States Patent No. 6925476, in view of Reid et al, U.S. Patent Application Publication No. 20100211554. 
Claim 1:
	Multer discloses:
receiving an object modification request for a shared object (see [Col 4 line 21 to Col 5 line 67]][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system comprises client computers receive updates of the shared content of a plurality of items of the application data); 
receiving from a shared log server separate from the client computer a plurality of updates that were previously performed on the shared object, the plurality of updates being maintained by the shared log server (see [Col 4 line 21 to Col 5 line 67]][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system receives a plurality of updates that were previously performed on the shared items from the shared management server, wherein the plurality of updates being maintained by the management server separate from the client computer); 
computing a current state of the shared object using the plurality of updates and the received object modification request (see [Col 4 line 21 to Col 5 line 67]][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system identifies the current state of the shared object using the plurality of updates and the received recent change information); 
sending to the shared log server a new update representative of a modification specified in the received object modification request (see [Col 4 line 21 to Col 5 line 67]][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system sends to the shared management server a new update of the received object change/modification information); 
identifying one or more obsoleted updates among the plurality of updates (see [Col 4 line 21 to Col 5 line 67]][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system identifies one or more obsoleted updates); and 
sending to the shared log server information associated with one or more obsoleted updates, the information corresponding to one or more obsolete updates in the shared log (see [Col 4 line 21 to Col 5 line 67]][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system sends the obsoleted updates information to the shared management server, wherein the information corresponding to one or more obsolete updates in the shared storage server). 
Multer does not explicitly disclose:
the plurality of updates being maintained by the shared log server in the shared log;
the information is locator information, the locator information corresponding to locations of the one or more updates.
However, Reid discloses:
the plurality of updates being maintained by the shared log server in the shared log (see Reid [0059]-[0070] → Reid teaches this limitation in that the system comprises a log manager coordinating information storage of transaction updates of multiple compute servers in the shared transaction log); 
the information is locator information, the locator information corresponding to locations of the one or more updates (see Reid [0064][0070] → Reid teaches this limitation in that the system stores locator information of the transaction updates in the transaction log, wherein the locator information is corresponding to locations of the one or more transaction records of the compute server). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Multer with the teachings of Reid for the purpose of data synchronization and communication of a variety of data in data intensive applications of large database system, see Reid [0006]. 

Claim 3:
	Multer as modified discloses:
wherein the plurality of updates that were previously performed on the shared object include updates that were previously performed by other client computers among the plurality of client computers (see Multer [Col 3 line 1 – line 32] and Fig. 1 → Multer as modified discloses this limitation in that the plurality of change logs include previously accumulated updates by a plurality of applications from different computers/clients). 

Claim 5:
	Multer as modified discloses:
further comprising sending the locator information to the shared log server independently of sending the new update to the shared log server (see Multer [Col 3 line 1 – line 32][Col 8 line 20-67] and Reid [0064][0070] → Multer as modified discloses this limitation in that the system updates the item location information of the plurality of logs independently of sending the change logs). 

Claim 7:
	Multer as modified discloses:
further comprising sending to the shared log server a request to obtain the plurality of updates, the request including a first location identifier that is associated with an earliest update among the plurality of updates and a second location identifier that is associated with a latest update among the plurality of updates (see Multer [Col 3 line 1 – line 32][Col 8 line 20-67] and Reid [0064][0070] → Multer as modified discloses this limitation in that the system updates the item location information of the plurality of logs including earliest and latest updates). 

Claim 8:
	Multer as modified discloses:
wherein the shared log server receives from other client computers among the plurality of client computers locator information associated with updates to the shared object that are obsolete and uses the received locator information to delete the associated updates from the shared log (see Multer [Col 3 line 1 – line 32][Col 8 line 20-67] and Reid [0064][0070] → Multer as modified discloses this limitation in that the system updates the item location information of the plurality of logs and uses the location information to delete obsolete update logs). 

Claim 9 is essentially the same as Claim 1 except it set forth the claimed invention as a medium claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 11, 12, 14 and 15 perform the same functions as Claims 3, 5, 7 and 8 respectively.  Thus, Multer as modified discloses/teaches every element of Claims 11, 12, 14 and 15 as indicated in the above rejection for Claims 3, 5, 7 and 8 respectively. 

Claim 16 is essentially the same as Claim 1 except it set forth the claimed invention as an apparatus claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 18 and 20 perform the same functions as Claims 3 and 7 respectively.  Thus, Multer as modified discloses/teaches every element of Claims 18 and 20 as indicated in the above rejection for Claims 3 and 7 respectively. 

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al in view Reid et al, and further in view of Burrows et al, U.S. Patent Application Publication No. 20070033354.
Claim 2:
Multer as modified discloses every element of Claim 1. 
Multer as modified does not explicitly disclose:
wherein the locator information includes size information corresponding to the one or more obsoleted updates.
However, Burrows discloses:
wherein the locator information includes size information corresponding to the one or more obsoleted updates (see Burrows [0040]-[0046] → Burrows teaches this limitation in that the system comprises shared logs recording size information corresponding to the updates recorded in sub-logs). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Multer as modified with the teachings of Burrows for the purpose of efficient data storage for a variety of data intensive applications of large amounts of data, see Burrows [0005]-[0009]. 

Claims 10 and 17 perform the same functions as Claim 2.  Thus, Multer as modified discloses/teaches every element of Claims 10 and 17 as indicated in the above rejection for Claim 2. 

Claims 4, 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al in view of Reid et al,  and further in view of Agarwal et al, U.S. Patent Application Publication No. 20200356442.
Claim 4:
Multer as modified discloses every element of Claim 1. 
Multer as modified does not explicitly disclose:
further comprising receiving a snapshot mark that varies as obsoleted log entries are deleted from the shared log, the snapshot mark indicating an earliest point in time when a snapshot of the shared log can be taken.
However, Agarwal discloses:
further comprising receiving a snapshot mark that varies as obsoleted log entries are deleted from the shared log, the snapshot mark indicating an earliest point in time when a snapshot of the shared log can be taken (see [0056][0066]-[0067] → Agarwal teaches this limitation in that the system records the entry of log associated a particular IO with a timestamp, a sequence number and a snapshot mark, wherein the snapshot mark indicates that a reference restoration point is to be generated). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Multer as modified with the teachings of Agarwal for the purpose of enabling a primary system to backup one or more files to a storage system with the associated recovery point objective, see Agarwal [0002][0030]. 

Claim 6:
	Multer as modified discloses:
wherein the locator information is sent to the shared log server at predetermined intervals of time (see Agarwal [0066]-[0068] → Multer as modified discloses this limitation in that the system generates the reference restoration points at a predetermined intervals of time and records it at the entry of log). 

Claims 13 and 19 perform the same functions as Claim 4.  Thus, Multer as modified discloses/teaches every element of Claims 13 and 19 as indicated in the above rejection for Claim 4. 

Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154     
06/13/2022